Order filed October 4, 2011.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-00501-CV
                                     ____________

                          DONALD G. WILHELM, Appellant

                                              V.

            FANNIE MAE AND JP MORGAN CHASE BANK NA, AND
                  CHASE HOME FINANCE L.L.C., Appellees


                        On Appeal from the 239th District Court
                               Brazoria County, Texas
                             Trial Court Cause No. 55922


                                         ORDER

       Appellant’s brief was due August 15, 2011. On August 22, 2011, counsel for
appellant advised the court of appellant’s death and requested time to review the file and
advise appellant’s estate. As of this date, no motion to extend time to file appellant’s brief
has been filed. See Tex. R. App. P. 7.1(a).
       If no brief or extension of time to file the brief is filed within 30 days of the date of
this order, the Court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).


                                            PER CURIAM